Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 5/31/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 8 and 15 are currently amended. Claim 12 is cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
3.	Claims 1-11 and 13-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 8 and 15 are allowable because prior art fails to 
teach or suggest, either alone or in combination, determining the reduction in entropy comprises: a method of evaluating a language model using negative data, the method comprising: accessing a first language model that is trained using a first training corpus; accessing a second language model, wherein the second language model is configured to generate outputs that are less grammatical than outputs generated by the first language model; training the second language model using a second training corpus; generating output text from the second language model; and testing the first language model using the output text from the second language model to generate one or more perplexity scores and determining whether the one or more perplexity scores exceed a threshold score.
5.	Claims 2-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for evaluating a language using negative data of claim 1.
6.	Claims 9-11 and 13-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim8 as the non-transitory computer readable medium comprising instruction of claim 8.
7. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 15 as the system of claim 15.
8.	The closet prior art of Charles C. Monnett (US 10,990,760) in view of Jerome R. Bellegarda (US 5,839,106) further in view of Dodel et al (US 2021/0157845)in further view Toshiyuki Okunishi (US 5,973,055)in further view of Xiong et al (US 2018/032988)teaches method and system for word prediction but further fails to teach a method of evaluating a language model using negative data, the method comprising: accessing a first language model that is trained using a first training corpus; accessing a second language model, wherein the second language model is configured to generate outputs that are less grammatical than outputs generated by the first language model; training the second language model using a second training corpus; generating output text from the second language model; and testing the first language model using the output text from the second language model to generate one or more perplexity scores and determining whether the one or more perplexity scores exceed a threshold score.
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677